 LOCAL 715543[The Board certified General Drivers,Salesmen and Warehous-men's LocalUnion #984, InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of America,and InternationalAssociationof Machinists,District Lodge #135, AFL-CIO, jointly,as the designated collective-bargaining representatives of the em-ployees in the unit heretofore found appropriate ]MEMBERS BEAN and FANNING took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.Local 715, United Brotherhood of Carpenters and Millwrights,AFL-CIOandCharles S. Wood and Co.Case No W--CB--(formerly -CB-1555).August 15,1958DECISION AND ORDEROn October 19,1956, Trial Examiner William F Schariiikow issuedhis Intermediate Report in the above-entitled proceeding,a copy ofwhich is attached hereto,finding that the Respondent had not engagedin any unfair labor practices,and recommending that the complaintbe dismissed in its entiretyThereafter,the General Counsel filedexceptions to the Intermediate Report and a supporting briefPursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connection with this case toathree-memberpanel [Chairman Leedom andMembersRodgers and Jenkins]The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are herebyaffirmedxThe Board has considered the Inter-mediate Report, the General Counsel's exceptions and brief,and theentire record in the case, and finds merit in the General Counsel's ex-ceptionsWe adopt the Trial Examiner's findings through sectionIII, C, of the Intermediate Report,with the exception noted below 2However,we reject his conclusions and recommendations except in-sofar as they are expressly adopted in this decision SThe General Counsel alleges that by participating with the Com-pany in an arrangement,understanding,and practice,whereby car-1Because the Respondent failed to file a timely answer to the original complaint, theGeneral Counsel filed a motion that the allegations therein be deemed to be admittedNoexceptions having been filed to the Trial Examiner's refusal to grant this motion, weaffirm his rplingpro forma2 The telephone conversation between Union Steward Schmidt and Union Business AgentFullagar,in which Fullagar told Schmidt to send Supervisor Searinza down to the unionhall, occurred on May 3, lather than on May 4 as the Trial Examiner found8We agree with the Trial Examiner that the Company is engaged in commerce withinthe meaning of the Act,and that the Respondent is a labor oiganization within themeaning of the Act121 NLRB No 60 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDpenters who were not members of the Respondent had, to obtain workpermits as a condition of employment on the Company's projectswithin the Respondent's territorial jurisdiction, the Respondent hascaused the Company to discriminate against its employees in viola-tion of Section 8 (a) (3).The General Counsel contends that bysuch conduct the Respondent has violated Section 8 (b) (1) (A) and(2) of the Act.There can be no doubt that conduct of the sort allegedby the General Counsel violates the statutory provisions upon whichhe relies 4Unlike the Trial Examiner, we believe that the evidencewhich he credited establishes that the Respondent' engaged in suchconduct.As set forth in greater detail in the Intermediate Report, the Com-pany hires union men only "by policy." The Respondent's rules, takenin conjunction with the rules of the district council and the inter-national with which the Respondent is affiliated, at the very leastrequire members of the Respondent's sister locals to obtain work per-mits "before going to work" within the Respondent's territorial juris-diction.'On May 3, 1955, the Company transferred SupervisorScarinza, a member of one of the Respondent's sister locals, from ajob outside to a job within the Respondent's territorial jurisdiction.Before Scarinza went on the new job, Company Manager Attridgeinstructed him to get a work permit from the Respondent.Notwithstanding Attridge's instructions, Scarinza, at, noon on May3, reported to the new job without a permit.He was accompanied byRinker, a rank-and-file carpenter who was a member of one of theRespondent's sister locals, and whom the Company had also trans-ferred from another job.Rinker told Schmidt, the Respondent's jobsteward,' that he had a work permit from the Respondent; Schmidtthen told Rinker that he "could go to work." Schmidt told Scarinza,who had not yet obtained a work permit, that he could work for therest of the day but would have to see Fullagar, who was the Re-spondent's business agent and was in charge of issuing work permits,"the first thing in the morning."On the following day, when Rinker reported to work, Schmidt toldhim, "it was all right for [him] to go to work, being as [he] did havea permit and [Schmidt] verified it with the union delegate."On the4N. L R. B.v.Daboll,216 F. 2d 143,145 (C. A. 9), certiorari denied, 348U. S 917;Local No. 1400,United Brotherhood of Carpenters and Joinersof America, AFL-CIO(Pardee Construction Company),115 NLRB 126, 126-127,The Babcock&Wilcox Com-pany,110 NLRB 2116, 2132-2133, enforcedsub nom N. L.R B. v. InternationalBrotherhood of Boilermakers,Iron Ship Builders and Helpersof America,District No. 2,AFL,232 F.2d 393(C A. 2).5 The Trial Examiner found that these rules"on their face"did not require work permitsas a condition of employment.The General Counsel excepts to this finding.We find itunnecessary to pass on this issued Schmidt was a carpenter employed by another contractor on the project.We agreewith the TrialExaminer that the Respondent is answerable for Schmidt's conduct for allpurposes relevant here. LOCAL 715545other hand, Scarinza still had no permit when he reported to work.Schmidt told him, "You know the rules. If you don't get a permit,why, you are not allowed to work." Scarinza then went down to theunion hall and asked Fullagar to give him a work permit. Forreasons not clear in the record, Scarinza did not obtain the permitat that time. Scarinza then telephoned Company Manager Attridgethat he "didn't get a permit and . . . couldn't go to work yet."Company President Wood took the telephone and told Scarinza toreturn to work, adding, however, that "he [Wood] was trying to getin touch with Mr. Fullagar."Scarinzathen told Schmidt what had happened and that "we werewaiting for a return call from Miss Attridge to see what we weregoing to do." Schmidt replied, "Let's wait until we hear from MissAttridge."Thereafter Attridge telephoned Scarinza that "they weretrying to get ahold of Mr. Fullagar, and that [Scarinza] should tryto go to work." Scarinza reported this conversation to Schmidt, whosaid,"You can go back to work until they get ahold of Mr. Fullagar."Scarinzathen began to work, about 3 hours after he had reported tothe job.Scarinzaworked all day on May 5 and 6. At noon onFriday, May 6, Fullagarascertained from Scarinzathat the job wasexpected to last only another week, and instructed Schmidt to collectthe permit fee fromScarinza?Scarinzapaid Schmidt $4 and re-ceived his permit on Monday, May 9.He worked steadily on thejob until later in the month, when the Company withdrew from theproject.We find that the factssummarizedabove, in the light of the recordas a whole,establish that the Company and the Respondent wereparties to an unlawful arrangement under which nonmembers of theRespondent were required to, have workpermits asa condition ofemployment .8Thus, the record shows that the Respondent regardedworkpermits asa condition of employmentfor nonmembers.StewardSchmidt's statement to Scarinza, "You know therules.If you don'tget a permit, why, you are not allowed to work," unequivocally sup-ports this view.A similar inference is compelled by Schmidt's state-ment to employee Rinker, upon learning that he had a permit, thathe "could go to work" and "it was all right for [him] to go to work."Further evidence that the Respondent regarded workpermits as acondition of ' employment is the statements by Fullagar, the Re-TFullagar instructed Schmidt to obtain a work permit fee from Rinker,but withdrewthese instructions on learning that Rinker was exempted from the fee because he was amember of a local affiliated with the same district council as the Respondent8 Although Scarinza was a supervisor,we deem the evidence as to him relevant to estab-lish an unlawful arrangement applying indiscriminately to supervisors and nonsupervisors.There is no suggestion in the record that either the Company or the Respondent singledout Scarinza because he was a supervisorOn the contrary,the record affirmativelyshows that the Respondent expected Rinker, a rank-and-file employee,to obtain a workpermit before he "could go to work "48792 6-5 9-vol.121-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's businessagent, that a member of a sister local "must .. .obtain" or "has to have a work permit . . . before he can performcarpentering within [the Respondent's] jurisdiction."Moreover, the record as a whole establishes that the Company, tothe Respondent's knowledge, acceded to the Respondent's requirementof work permits as a condition of employment. Company ManagerAttridge testified that she had instructed Scarinza to obtain a workpermit because she knew that this requirement is "normal" and "ac-cepted practice" when a carpenter obtains a job outside the territorialjurisdiction of his own local.Such knowledge must, we think, havebeen based upon the Respondent's position that work permits werein fact a condition of employment for nonmembers eThus, the Com-pany had been doing business within the Respondent's territorialjurisdiction for 4 years, hired practically all of its carpenters for suchprojects through the Respondent, and had had previous contacts withthe Respondent concerning work permits.1°For similar reasons, theRespondent must have been aware that the Company was abidingby the Respondent's work permit requirements.Such joint and con-sistent action by both the Company and the Respondent establishesthe existence of an arrangement requiring work permits as a conditionof employment of nonmembers of, the Respondent 11Accordingly, we find that by participating with the Company inan agreement, understanding, and practice that required carpenterswho were not members of the Respondent to obtain work permits fromthe Respondent as a condition of employment, the Respondent hascaused the Company to discriminate against its employees in violationof Section 8 (a) (3) of the Act.We conclude that by engaging insuch conduct, the Respondent has violated Section 8 (b) (1) (A)and (2).129 The Respondent'sposition plainly predated Scarinza's assignment to the project in-volved here.Fullagar had been the Respondent's business agent for 4 years before theScarinza incident.Schmidt,whose position was the same as Fullagar's,had been amember of the Respondent for 9 years and had served as steward from time to time overthe preceding 2 years.io Thus, after Scarinza obtained his permit,Attridgetalked to Fullagar about workpermits, and asked "why he had held up Scarinza,.. .that we had never had anytrouble before."nN. L.. R. B. v. Local420,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada(J. J.White, Inc.),239 F 2d 327,330-331 (C. A.3) ; International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Utica, New York(The Lane Construction Co.),111 NLRB 952, enfd. 228 F. 2d 83 (C. A2) ; Alexander-Stafford Corporation,118 NLRB79, 95-104, enforcedsub nom. International Association of Heat & Frost Insulators andAsbestosWorkers,AFL-CIO v. N. L. R. B.,254 F 2d 955 (C. A, D. C.).12Furthermore,even assumingthat the arrangementrequired all employeesto obtainwork permits as a conditionof employment,such arrangement would be tantamount toan exclusive hiring hall,and, accordingly,would be unlawfulbecause itdid not meet thestandardsset forthinMountainPacificChapterof The Associated General Contractors,,Inc., et al,119NLRB 1067. LOCAL 715THE REMEDY547Having found that the Respondent has violated the Act, we shallorder that it cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.However, becauseScarinza is a supervisor, he is not protected by Section 7 of the Act,and the discrimination against him has significance only as evidenceof similar discrimination against rank-and-file employees.Accord-ingly, we shall not require the Respondent to repay Scarinza's workpermit fee.13ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Local 715, UnitedBrotherhood of Carpenters and Millwrights, AFL-CIO, and its offi-cers, agents, successors, and assigns, shall:1.Cease and desist -from :(a)Performing, maintaining, or otherwise giving effect to anyunderstanding, arrangement, and practice, with Charles S. Wood andCo., or with any other employer, whereby employees or applicants foremployment who are not members of the Respondent must obtainwork permits from the Respondent as a condition of employment,except in accordance with Section 8 (a) (3) of the Act.(b)Causing or attempting to cause Charles S. Wood and Co., orany other employer, to discriminate against employees or applicantsfor employment.(c) In any like or related manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act, exceptin a manner permitted by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its main office in Elizabeth,, New Jersey, copies of thenotice attached hereto marked "Appendix A." 14 Copies of saidnotice, to be furnished by the Regional Director for the Twenty-sec-ond Region, shall, after being duly signed by the Respondent's rep-resentative, be posted by the'Respondent immediately upon the receiptthereof, and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to mem-28Cf. Local420, United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, AFL(J. J. White, Inc.),111 NLRB1126,1129,1141,enfd.239 F.2d 327(C. A. 3).14 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDbers are customarily posted.Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Twenty-second Regionsigned copies of the notice for posting, Charles S. Wood and Co. will-ing, in places within the Respondent's territorial jurisdiction wherenotices to said Company's employees are customarily posted.(c)Notify the Regional Director of the Twenty-second region inwriting, within ten (10) days from the date of this Order, what,stepsit has taken to comply herewith.APPENDIX ANOTICE TO ALL MEMBERS, AND TO EMPLOYEES OF AND APPLICANTSFOR EMPLOYMENT WITH CHARLES S. WOOD AND CO.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT perform, maintain, or otherwise give effect to anyunderstanding, arrangement, and practice, with Charles S. Woodand Co. or any other employer, whereby employees or applicantsfor employment who are not members of the undersigned localunion must obtain work permits from such local union as a condi-tion of employment, except in accordance with Section 8 (a) (3)of the Act.WE WILL NOT cause or attempt to cause Charles S. Wood andCo., or any other employer, to discriminate against employees orapplicants for employment.WE WILL NOT in any like or related manner restrain or coerceemployees or prospective employees of Charles S. Wood and Co.or any other employer, in the exercise of the rights guaranteed inSection 7 of the Act, except in a manner permitted by Section 8(a) (3) of the Act.LOCAL 715, UNITED BROTHERHOOD OF CARPENTERSAND MILLWRIGHTS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be ^ altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe amended complaint,which was based upon a charge filed by Charles S.Wood and Co.,herein called the Company,asserts that,on and since approximatelyMay 3, 1955,the Respondent,Local 715, United Brotherhood of Carpenters and LOCAL 715549Millwrights, AFL-CIO, has committed unfair labor practices affecting commercewithin the meaning of Sections 8 (b) (1) (A) and (2) and 2 (6) and (7) of theNational Labor Relations Act, as amended (61 Stat. 136).Specifically, theamended complaint alleges:(1)That the Respondent and the Company "had any arrangement, under-standing and practice whereby the Company agreed to be bound by and apply theworking rules of the [Respondent] to all carpenter employees and applicants foremployment with the company at constructionsiteslocated within the jurisdictionof the [Respondent]."(2)That pursuant to such "arrangement, understanding and practice [and] withthe knowledge of the Company," the Respondent (a) "required carpenter em-ployees of the Company working at [a construction site in Union, New Jersey]who were non-members of the [Respondent], including employees John Scarinzaand Eugene Rinker, to have or obtain a work permit from the [Respondent] as acondition for work at said construction site"; and (b) also "required carpenter em-ployees of the company working at said construction site who were non-membersof the [Respondent] or of any other local affiliated with the [Central New Jersey]District Council [of Carpenters], to pay any work permit fee [to the Respondent]as a condition for work at said construction site; and(3) That, by the foregoing conduct, the Respondent "caused or attempted tocause the company to violate Section 8 (a) (3) of the Act by discriminating againstemployees and applicants for employment to encourage their membership in the[Respondent] and . . . [also] restrained and coerced employees and applicants foremployment in the exercise of their rights guaranteed by Section 7 of the Act."In its answer to the amended complaint, the Respondent denies those allegationsrelatingto the commission of any unfair labor practices, and disclaims anyknowledge concerning the truth of those allegations of the amended complaintrelating to the business operations of the Company.Pursuant to notice. a hearing was held in New York City on March 26 and July9 and 10, 1956, before the Trial Examiner duly designated by the Chief TrialExaminer.'The General Counsel, the Respondent, and the Company appearedby counsel and were afforded full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence bearing upon the issues.Beforethe close of the hearing, the General Counsel submitted oral argument upon theissues,but the other parties waived their rights to do so. Since the close of thehearing, the Trial Examiner has received a brief from counsel for the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCharles S. Wood and Co., a New Jersey corporation with its principal office andplace of business in West Orange, New Jersey, is engaged in the sale and installationof industrial acoustic and thermo insulation. In the calendar year 1955,itsgrossreceipts amounted to more than $1,000,000, between 40 and 60 percent of whichwas represented by sales or installations at points outside the State of New Jersey.One of the contracts performed, by the Company during this year, involved aninstallation for the Atomic Energy Commission at Portsmouth, Ohio, for whichthe Company received $146,858.72.During the same year, the Company's re-ceipts for sales and contracts performed in the State of New York amounted to$510,151.96.The Trial Examiner finds that the Company is engaged in commerce within themeaningof the Act.I1At the session on March 26, 1956, the Trial Examiner granted a motion made by theGeneral Counsel and based upon the provisions of Sections 102 20, 102.21, and 102.22 ofthe Board's Rules and Regulations, that the allegations of the original complaint bedeemed to be admitted to be true and be so found by the Board. On May 25, 1956, how-ever, the Trial Examiner issued a Memorandum and Order In which (for reasons andupon terms therein set forth at length) he vacated the ruling on default, directed theGeneral Counsel to clarify certain allegations of the complaint by appropriate amendment,granted leave to the Respondent to file an answer to such an amended complaint, andreopened the hearing for such further proceedings as might be necessary and proper underthe circumstances.Following the filing and service of an amended complaint by theGenerdt Counsel and thefiling andservice of the Respondent's answer thereto, furtherhearingin thepresent case was held on July 9 and10, 1956. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDLocal 715,United Brotherhood of Carpenters and Millwrights,AFL-CIO, is alabor organization within the meaningof the Act.IH.THE ALLEGED UNFAIR LABOR ORGANIZATIONA. IntroductionAccording to the testimony of Anne Attridge,the Company'smanager of acousticsfor the past 5 years, the Company employs only union men as a matter of"policy."Consequently,itscarpenters have been members of various locals of the UnitedBrotherhood of Carpenters and Millwrights,herein called the Carpenters.A numberof these locals in central New Jersey,including the Respondent (Local 715 ofElizabeth)have been affiliated with the Central New Jersey District Council,hereincalled the District Council.On June 1,1954,the Company entered into a 1-yearcontract with the District Council,covering all carpenters working for the Companyin the area over which the District Council and its affiliates,including the Respond-ent, assert jurisdiction.Stated broadly,the General Counsel's contention is that on and since May 3, 1955,the Respondent enforced,and also caused or attempted to cause the Company toassist in the enforcement of, certain discriminatory"working rules" which are setforth in the Carpenters'constitution,the Respondent-local's trade rules, and theDistrict Council's bylaws.According to the General Counsel's construction, theseparticular"working rules" provide that,as a condition of employment within theRespondent's territorial jurisdiction,carpenters who are not members of the Re-spondent-localmust procure a work permit from the Respondent and, unless theyaremembers of another local affiliated with the District Council,must also paya permit fee.To show that the Respondent not only itself enforce these rules againstthe Company's carpenters as discriminatory conditions of employment but did sowith the acquiescence and assistance of the Company under an existing"arrangement,understanding and practice,"theGeneral Counsel relies upon(1) the Company'scontract with the District Council;(2) the testimony of Manager Attridge concern-ing an allegedly existent practice on the part of the Company to comply with Re-spondent's "working rules," including the work-permit requirements; and (3) thetestimony of Attridge and other witnesses as to the manner in which the work-permitrequirements were'applied to carpenters John Scarinza and Eugene Rinker on andafterMay 3, 1955, while they were working on a job for the Company at the UnionDrive-In Theatre which was located within the Respondent's territorial area.The Respondent disputes every one of these elements in the General Counsel'sargument.Itcontends,in substance,that the work-permit requirements in theCarpenters'constitution,simply impose an obligation upon the members of theCarpenters,and therefore constitutesa condition of continued membership in goodstandingandnot a condition of employment.Consistently,the Respondent in effectalso denies that the evidence in the present case shows that it or its agents enforcedor attempted to enforce the work-permit rule as a condition of employment,or thatthere was an "arrangement,understanding[or] practice"through which it can besaid to have caused or attempted to cause the Company to enforce this requirementas a condition of employment.In passing,it should be noted that,both in the amended complaint and in state-ments made by him during the hearing,the General Counsel has contended merelythat the Respondent had committed unfair labor practices by enforcing its work-permit rule as a condition of employment and by causing or attempting to cause theCompany to accept and enforce this condition of employment,and thus to dis-criminate against its employees and applicants for employment in violation of Sec-tion 8 (a) (3) of the Act.During the hearing,the General Counsel expressly dis-claimed any contention that the Respondent had also committed unfair labor prac-tices by causing or attempting to cause the Company to employ only members ofthe Carpenters in violation of Section 8 (a) (3).2The present case was thus tried,and must be decided,upon the limited theory set forth in the amended complaintand affirmed by the General Counsel at the hearing.2In his examination of the witnesses during the hearing, counsel for the Companysought to advance the contention that the Respondent had compelled the Company toadopt and follow "closed-shop" practices.But the General Counsel insisted upon limitingthe theory of the complaint to a violation based upon the Respondent's enforcement ofits work-permit rule.Thereupon, counsel for the-Company moved to withdraw its chargeUpon the General Counsel's oppositionto thismotion,the TrialExaminerdenied themotion. LOCAL 715551B. The work-permit ruleUnder the caption, "Clearance Cards," section 46 of the Carpenters' constitutionsetsforth in three pages of fine print, the union-rules governing cases in which amember of one Carpenter local or District Council "desires to leave the jurisdictionof the Local Union or District Council to work in another jurisdiction."Underthese provisions, it appears (and the Trial Examiner finds) that a member of theCarpenters may either (1) transfer his membership to the local in the area in whichhe is going to work, by securing a "clearance card" from his old local and depositingitwith the local to which he is transferring (see paragraphs A, B, and D); or (2)secure a work permit from the local or District Council in the area to which he isgoing to work (see paragraph C). In the case of a transfer of membership upon a"clearance card," the transferring member is required to pay all current dues andarrearages and (if a member for less than 2 years) also any difference in the initia-tion fees of the two locals. (See paragraphs A and F.) In the case of work per-mits, a member is also required to pay "a charge of not less than Seventy-five Cents(750) per month nor more than the monthly dues of the Local Union or DistrictCouncil...." (See paragraph C.)The language of section 46, paragraph C of the Carpenters' constitution, whichcontains all of the provisions governing the issuance of work permits, is the follow-ing:A member who desires to work in another jurisdiction and returns homedaily, or who does not desire to transfer membership, shall before going towork, secure a Working Permit in writing from the Local Union or DistrictCouncil in the jurisdiction where work is secured.The member shall payfor such Working Permit a charge of not less than Seventy-five Cents (750)per month nor more than the monthly dues of the Local Union or DistrictCouncil, and if less than two years a member shall pay any difference in initia-tion fee, and shall be subject to all local assessments levied exclusively for directtrade purposes by and for the use of the Local Union or District Council.Section 4 of the trade rules of the Respondent-local provides:Allmembers of the United Brotherhood coming into the Jurisdiction ofLocal Union No. 715 must comply with Sec. 46, Par. C. of the General Con-stitution and secure a working permit from the Business Agent before startingto work.The bylaws of the District Council make no reference to the work-permit rulebut provide simply, in section 42:Trade Rules of each Local Union are to be applied in their respective terri-tories until such time as the District Council Trade Rules are adopted by theDistrict Council.According the the testimony of Harold Fullagar, business representative of theRespondent, the District had not yet adopted any trade rules.Fullagar testified, how-ever, and the Trial Examiner finds, that the District Council had eliminated therequirement of the payment of any fee on the issuance of a work permit by anyaffiliated local to an applicant who was a member of another affiliated local.An examination of the Company's contract with the District Council disclosesno provision which refers to the Carpenters' work-permit requirement or whichcould be regarded as binding the Company to an observance of either that require-ment or the general working rules of the Carpenters or its subordinate units.C. Scarinza, Rinker, and the work-permit ruleJohn Scarinza and Eugene Rinker had been regularly and steadily employed bythe Company on its various contract jobs for several years before May 3, 1955.Onthat day, Scarinza, who had acted as carpenter foreman on the Company's precedingjob and others, was a member of Carpenters' Local 853 of Bound Brook, New Jersey,and Rinker, a journeyman carpenter, was not only a member of Carpenter's Local155 of Plainfield, New Jersey, but held a work permit from the Respondent whichasserts jurisdiction over an area in and about Elizabeth, New Jersey, including thetown of Union. Local 155 was affiliated with the Central New Jersey DistrictCouncil.Local 853 has not been affiliated with any District Council.On May 3, 1955, Anne Attridge, the Company's manager, appointed Scarinzaforeman of the carpenters who were to work for the Company as sub-contractoron the installation of an acoustical ceiling in the concession building of the UnionDrive-In Theatre, then under construction in the town of Union.As foreman on 552DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe job, Scarinza was to have authority to hire and fire carpenters who worked underhim, as he had in the past.In instructing Scarinza as to what he was to do, ManagerAttridge told him to bring Rinker to work at the Drive-In job, to report the startof the job to the Respondent,to secure several additional carpenters from theRespondent,and also to get a work permit for himself as foreman.In her testimony,Attridge explained that she instructed Scarinza to get a workpermit, not because of her knowledge of the provisions relating to work permits,,as [they were]defined under the [Carpenters']Constitution"-although she hadat some time read these provisions-but rather because she"was aware of the factthat the working permits are normally required when a man from an outside juris-diction comes into a Local." She further explained that she had acquired this infor-mation"from the mechanics themselves..The fact that a permit is requiredis common knowledge,just as it is common knowledge that in some areas it is aneight-hour day and in some areas it is a seven-hour day. It is just common knowl-edge-accepted practice."At about noon on May 3, Scarinza and Rinker reported at the Drive-In job toRay Schmidt who was employed as a carpenter by the prime contractor and hadbeen appointed by the Respondent as its steward on the job.Rinker told Schmidtthat he had a work permit from the Respondent.According to Schmidt's testimony,Scarinza told him he would bring in his work permit the next morning, and Schmidtsaid nothing about whether he would"let" Scarinza work without a permit.BothRinker and Scarinza,however,testified that Schmidt,upon being told that Scarinzahad no permit,said that since it was noon,they could work the rest of the day.Scarinza testified that Schmidt told him that he (Scarinza)would have to call Busi-ness Representative Harold Fullagar of the Respondent"the first thing in the morn-ing."Upon this testimony,the Trial Examiner finds that Schmidt told Scarinzaon May 3 that, .notwithstanding Scarinza's lack of a work permit, the two mencould work the rest of the day but that Scarinza would have to call Fullagar "thefirst thing in the morning."On the morning of. the following day, May 4, Scarinza again came to work attheDrive-In Theatre without a work permit.In answer to Steward Schmidt'squestion,Scarinza said he had not yet called Fullagar but would do so immediately.Scarinza then telephoned to the Respondent's office and spoke to a man whom headdressed as "Fullagar."Scarinza testified without contradiction3(and the TrialExaminer finds)that he asked "what we were going to do on the Union job";that herequested two men;that "Fullagar"asked who Scarinza was; and that"I told himover the telephone,and from what I could gather,he said okay,so I went backto work."When Scarinza returned to the Drive-In Theatre,he told Schmidt of his telephoneconversation with"Fullagar."According to Scarinza's credited testimony, he in-formed Schmidt that"from what I gather,I got an okay from Mr. Fullagar to go towork."Schmidt,however,then telephoned to Fullagar and, according to his creditedtestimony,was told by Fullagar that he was to send Scarinza down to the union hall.Thereupon Schmidt went back to Scarinza and told him that he would have to goto the Respondent's office and get a permit.In spite of Schmidt's denial,the TrialExaminer credits Scarinza's testimony that Schmidt also told him,"You know therules.If you don'tget a permit,why, you are not allowed to work." ,Scarinza immediately went to the Respondent's office and asked Fullagar for apermit to work at the Drive-In job.According to Scarinza'suncontradicted andcredited testimony,Fullagar remarked that there was already a foreman on the job;Scarinza said,"Thatwas me. I just called you"; and the conversation ended withFullagar's saying,"No, you are kidding." In explaining this abrupt ending of theirconversation,Scarinza testified that"..the telephone rang and he [Fullagar]turned around to answer the 'phone,and I thought my conversation was over so Isaid okay,and I left."On leaving the Respondent'soffice Scarinzaspoke bytelephone with ManagerAttridge and Charles A. Wood, the Company'spresident.Scarinza told Attridgethat he "didn'tget a permit and.couldn'tgo to work yet."Attridge said shewould try to get in touch with Fullagar.Wood told Scarinza that he was trying toget in touch with Fullagar and that Scarinza should go to work.Scarinza then returned to the job and informed Schmidt of his conversation withAttridge.Schmidt suggested waiting until they heard further from Attridge.Atabout 11 o'clock,Attridge telephoned Scarinza to say that she was still trying toreach Fullagar but that Scarinza"should try to go to work."Upon hearing this,Schmidt said, "Well, we will wait until Miss Attridge calls back,but you can go backto work until they get ahold of Mr. Fullagar."IIs Fullagar did not testify concerning this conversation. LOCAL 715553Rinker and Scarinza both continued to work on the Drive-In job as long as theCompany was engaged there, i. e., until about May 20.On May 6, Fullagar cameto the job at lunchtime and told Schmidt to collect the permit fee from Scarinza.Scarinza paid the fee of $4 and, on Monday, May 9, received a work permit.In the meantime, Attridge had not been able to reach Fullagar on the telephone.According to her testimony, however, the telephone calls which she made to FullagarafterMay 4, were made for the purpose of securing an overtime-work authorizationfrom the Respondent and not for the purpose of discussing Scarinza's work permit.She did talk with Fullagar on the job on or about May 18, however, and, according toher testimony then asked him "why he had held up Scarinza, mentioning that wehad never had any trouble whatsoever before. I just didn't understand it."ButAttridge could not recall what Fullagar's reply was.D. ConclusionsThe initial problem raised by the present case is whether the evidence shows thatthe Respondent has in any manner made, or sought to make, the procurement of awork permit and the payment of a permit fee by carpenters who are not members ofits local, conditions of their employment by the Company in the Respondent's "juris-dictional" area.If it be found that the Respondent has done so, there still remainthe questions of whether it thereby (a) has, in violation of Section 8 (b) (2) of theAct, caused or attempted to cause the Company to discriminate against employees inviolation of Section 8 (a) (3); and (b) has also, in violation of Section 8 (b) (1)(A) of the Act, restrained or coerced the employees in the exercise of their rightsguaranteed in Section 7.The Trial Examiner does not agree with the General Counsel's apparent argumentthat,on their face,the provisions of section 46, C, of the Carpenters' constitution pur-port to make the work permit and the permit fee conditions of employment.AsRespondent points out, this section of the constitution apparently deals with thelegitimate rights and obligations of Carpenter membership, and particularly with thegeneral obligation of a member to give his aid and support, and to be responsible,to the local actually representing him in the geographical area in which he is cur-rentlyworking.Consequently, unless the language of the section also clearlywould make his employment dependent upon the permit and the payment of the fee,it should be construed by the Board as having only its apparent, legitimate sigmfi-canc o of defining an element of the membership obligation, and not as also having,by i iference, the improper significance of imposing conditions of employment.4Iii the opinion of the Trial Examiner, the language of section 46, C, of the Carpen-ters' constitution does not state, nor does it necessarily imply, that the procurement'of a work permit or the payment of the fee shall be anything but an obligation ofmembership. It is true that this section provides that a member of one local shallsecure and pay for a work permit "before going to work" in the jurisdiction of an-other local.But even so, this phrase on its face does no more than fix the time forthe Carpenter member's compliance with his union obligations.Upon these con-siderations and contrary to the General Counsel's apparent contention, the TrialExaminer has concluded that, on its face, section 46, C, of the Carpenters' constitu-tion does not purport to make the work permit or the permit fee a condition ofemployment.5Nor does the Trial Examiner believe that the evidence supports the General Coun-sel's further contention that the Respondent and the Company "had an arrangement,understanding, and practice" under which they agreed to apply, and did apply, thework-permit rule as a condition of employment.Certainly, the Company's contractwith the District Council included no such agreement, since, as the Trial Examinerhas already found, this contract contained no reference to work permits nor anythingelse which could be said to amount to an agreement or promise by the Company toA See N.L.R B v Amalgamated Local 286, International Union, United AutomobileWorkers of America, AFL,222 F. 2d 95 (C. A. 7).6In his oral argument, the General Counsel referred to the Board's decision inLocal983,United Brotherhood of Carpentersetc, 115 NLRB 1123, as dealing with a situation "onall fours with the factual situation" in the present case.But the Trial Examiner doesnot believe that this decision furnishes any guide as to what interpretation may, andshould be, given to the mere language of the union rule itself.For, although thelanguage of the union rules in theLocal983 case was stronger in its prohibition of workwithofit a permit, the Board didnotfind that these rulesper secreated an illegal con-dition of employment, but found, instead, that it was the manner in which the union-respondents apparently construed the rules and applied them under a contract with theemployer, which made the work permit an actual and illegal condition of employment. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDobserve the union rules generally and thus, by implication,to require a work permitas a condition of employment.Furthermore,since the mere language of section46, C, of the Carpenters' constitution in itself furnished no reasonable basis forbelieving that the Respondent intended to make the work permit and fee conditionsof employment, a contrary'understandmg by the Company (if it is to be charged tothe Respondent) would have to rest on some other significant supplementary act,course of conduct, or statement of the Respondent or its agents.But all that isshown by the evidence in the case, is that Attridge, the Company's manager, havingread section 46, C, and having spoken with various "mechanics" on the jobs, hadcome to the conclusion, in accordance with what she termed "common knowledge,"that "working permits are normally required [as a condition of employment] whena man comes from an outside jurisdiction into a Local." So far as the evidence inthe present case shows, therefore, neither the Company's "understanding" that theRespondent's work-permit rule was intended to make the permit a condition ofemployment, nor any resultant practice by the Company in instructing carpenters tosecure the permits and pay the fees, was based upon anything that the Respondentor itsrepresentativeshad ever said or done.And for that matter, there is no evi-dence as to whether, at least before the Scarinza incident in May 1955, the Respond-ent even knew that the Company instructed its carpenters to secure work permitsfrom the Respondent.Upon this state of the record, the Trial Examiner perceivesno basis for finding,as the General Counsel urges, either that there was an"arrange-ment, understanding, or practice" on the part of the Company and the Respondentmaking the work permit and the fee therefor conditions of employment, or thatthe Respondent was in any way responsible for any practice on the part of theCompany itself making them conditions of employment.At least wecome to the consideration of the remaining elements in the case, i. e.,the manner in which the Respondent dealt with Scarinza with respect to a workpermit for the Drive-In job in May 1955. Scarinza, as a foreman with power tohire and discharge,was admittedly a supervisor and not an employee within themeaning of the Act.Although Scarinza was therefore not entitled to the protectionof the Act, the General Counsel points out that the Respondent's work-permit ruleapplied, without distinction, to both supervisors and rank-and-file employees. Inview of this fact, the General Counsel argues that, by its insistence that Scarinzasecure and pay for a work permit, the Respondent made it clear to the Companyand also employee Rinker(who was present during Scarinza's conversations withSteward Schmidt) that it regarded the rule in section 46, C, of the Carpenters' con-stitution as requiring the procurement of a work permit and the payment of the feetherefor as conditions of employment,and furthermore that it intended to see thatthe rule was so enforced.Apparently, the General Counsel contends that the Re-spondent thereby violated Section 8 (b) (2) of theAct bycausing,or attemptingto cause the Company to recognize and henceforth to observe the rule as requiringdiscriminatory conditions of employment,and at the same time and by the sameconduct, also committed an independent violation of Section8 (b) (1) (A) of theAct, by restraining and coercing those employees of the Company (includingRinker) who were not members of the Respondent, in the exercise of their rightsunder Section7 of the Actto refrain from assisting a labor organization or fromengaging in any concerted activity.It will be recalled that when Manager Attridge of the Company instructed Scarinzato secure a work permit from the Respondent on May 3, 1955, Scarinza had not yetgone to the Drive-In job nor had the Respondent been notified that the Company wascoming on the job as a subcontractor.Thus, there had apparently been no dis-cussion or contact between any representatives of the Company and the Respondentwith respect to the Drive-In job and how it would be staffed by the Company.Furthermore, the Trial Examiner has concluded (for reasons which have been fullyset forth)that,so far as the evidence in the case discloses,there was no existingagreement,arrangement,or understanding between the Respondent and the Company,nor company-practice which could be attributed to the Respondent, under which theCompanywas bound to require,or in fact was requiring,a work permit as a con-dition of employment.Consequently, it appears from the present record, and theTrial Examiner accordingly finds, that the Respondent cannot be held responsiblefor the Company's original instructions to Scarinza to procure a work permit.Itwas only when Scarinza appeared on the job without a work permit on bothMay 3 and 4, the first and second days of his work there, that the Respondent becameinvolved in any way.For it was during these first 2 days on the job that StewardSchmidt made the statements to Scarinza which the General Counsel contends showedthat the Respondent was insisting upon the work permit and the permit fee as con-ditions of employment.Thus, as the Trial Examiner has found,Schmidt toldScarinza on May 3 that,although Scarinza did not have a work permit, he and LOCAL 715555Rinker could work the rest of the day but that Scarinza would have to can Fullagar"the first thing in the morning."And, on May 4, when Scarinza again failed toproduce a work permit, Schmidt told him to go to the Respondent's office and geta permit and then added, "You know the rules. If you don't get a permit, why,you are not allowed to work."And finally when Scarinza told him later the sameday that Attridge was trying to reach Business Representative Fullagar, Schmidtsaid to Scarinza, "Well, we will wait until Miss Attridge calls back, but you cango back to work until they get ahold of Fullagar."Upon consideration of the substance of these statements made to Scarinza bySchmidt as the Respondent's steward, and also the circumstances under which theywere made, the Trial Examiner finds at this point:(1) That the clear meaning of Schmidt's statements was that under the Carpenters'rules, the procurement of a work permit and the payment of a fee therefor werenot merely obligations of union membership but were also conditions of employ-ment which the Respondent would enforce, or seek to enforce through the Company.(2)That the Respondent was responsible for these statements thus made bySchmidt as its duly appointed steward on the Drive-In job.(3)That since these statements were made in the presence of employee Rinkerand were reported to Manager Attridge and President Wood of the Company, theyconstituted notice to the Company and employee Rinker that the Respondent re-garded the rules in section 46, C, of the Carpenters' constitution as requiring theprocurement of a work permit and the payment of the fee therefor as conditionsof employment and that the Respondent intended that the rules were so enforced.These findings, however, do not completely dispose of the case.There still re-mains the final question of whether or not Schmidt's statements (though chargeableto the Respondent and constituting notice to the Company and its employees thatthe Respondent was seeking to enforce the work permit as a condition of employ-ment) constituted an unfair labor practice within the meaning of either Section8 (b) (1) (A) or Section 8 (b) (2) of the Act.The evidence in the present record would not support a finding that StewardSchmidt's statements actually caused the Company to discriminate against Scarinza,nor therefore to accede to the demand, implicit in Schmidt's statements, that thepermit rule was to be applied generally, to rank-and-file employees as well asforemen, as a condition of employment.For, as has been noted, the Company'soriginal instructions to Scarinza that he secure a work permit, were not chargeableto the Respondent.Then, when Scarinza failed to secure a permit and was chal-lenged by Schmidt, Attridge and Wood told him to go to work, anyway, and heworked 2 days before, without any further instructions from the Company so faras the record shows, he did pay his permit fee and secure his permit. In short,when the Company learned that the Respondent's steward insisted that Scarinzahave a work permit, it in effect refused to recognize any requirement that a workpermit was a condition of employment.Upon this state of the record, the most that the evidence could show would beanattempton the part of the Respondent to cause the Company to discriminateagainst Scarinza and, in the future, also against its rank-and-file employees.But,in the present case, the evidence again fails to support an essential element of anunfair labor practice.For, nowhere, in the record can there be found any evidencethat Steward Schmidt or the Respondent backed up Schmidt's insistance upon awork permit as a condition of employment, with any coercion or pressure upon theCompany, or any threat thereof.And, as the Trial Examiner has already observedin the Memorandum and Order which he issued in this case on June 4, 1956, theBoard has held that under Section 8 (b) (2) of the Act; it is an illegal attemptby a union to cause employer-discrimination only when the union attempts toprocure the discrimination by coercion or pressures upon the employer-a mererequest or demand (to which the employer does not accede) being insufficient .6The Trial Examiner accordingly concludes that the evidence in the case does notjustify a finding that the Respondent committed an unfair labor practice within the'meaning of Section 8 (b) (2) of the Act.For somewhat similar reasons, the Trial Examiner does not believe that StewardSchmidt's statements, though made in the presence of employee Rinker, constitutedsuch a restraint upon the employees' exercise of their statutory rights as would beviolative of Section 8 (b) (1) (A) and Section 7 of the Act. For the Board hasheld that an unsuccessful attempt by a union to cause an employer to accept andapply illegal, discriminatory conditions of employment is not in violation of theSeePlumbers & Pipefitters, etc. (CarrierCorporation),112 NLRB1385, and casestherein cited. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees'rights, nor therefore an unfair labor practice within the meaning ofSection 8(b) (1) (A).7For the foregoing reasons,the Trial Examiner concludes that the evidence doesnot disclose the violations of Section 8 (b) (1) (A)and (2)of the Act which arealleged in the amended complaint.He will therefore recommend that the amendedcomplaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact and upon the entire record inthe case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Charles S. Wood and Co. is engaged in commerce within the meaning of Sec-tion 2 (6) and (7) of the Act.2.Local 715, United Brotherhood of Carpenters and Millwrights, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.3.Theaforesaid labor organization has not engaged in unfair labor'practiceswithin the meaning of the Act.[Recommendations omitted from publication.]7MedfordBuilding and Construction Trades Council,et al.(Kogap Lumber Industries),96 NLRB 165, 166, andcases therein cited.Hensley Equipment Company,Inc. and Hensley Metal TreatingCompany, Inc.andOperating Engineers Local Union No. 3 ofInternational Union of Operating Engineers,AFL-CIO.CaseNo. 2O-CA-1238.August 15,1958DECISION AND ORDEROn July 9, 1957, Trial Examiner Howard Myers issued his Inter-mediate Report in this proceeding finding that the Respondents hadengaged in. and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondents filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings so made are hereby affirmed.The Board has consideredthe Intermediate Report, the exceptions and brief; and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the modification herein-after set forth.'The Trial Examiner found that the Respondents refused to bargaincollectively with the Union, in violation of Section 8 (a) (5) and (1)of the Act.We agree, but for the followingreasonsand not for thereasons advanced by the Trial Examiner.On October 11, 1956, theUnion, as the statutory representative of all the Respondents' partsiThe Respondents also requested oral argumentIn our opinion,the record and theexceptions and briefsfully presentthe issues and the positions of the parties.Accord-ingly, therequest for oral argument is hereby denied.121 NLRB No. 72.